DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 2-3 the limitation “as a heating method, heating is performed by an infusion type direct heating method” renders the claim indefinite since it is unclear if the “heating method” recited by the limitation is the same “heating” as “heating processed with steam” as recited in lines 1-2, or a different heating method.
In lines 3-4, the limitation “reduced pressure” renders the claim indefinite since it is unclear what the pressure is “reduced” relative to. It is unclear if the pressure during cooling is “reduced” relative to super-atmospheric pressures, e.g. heating at pressures above atmospheric and subsequently cooling at atmospheric pressure, or if the pressure is “reduced” relative to atmospheric, i.e. a vacuum.
Regarding claim 2, in line 3 the limitation “a reduced pressure cooling method” renders the claim indefinite since the same limitation is recited in claim 1. It is unclear if the cooling method recited by claim 2 is the same as that of claim 1, or a separate cooling method that also uses reduced pressure. It is noted that the rejection can be 
Regarding claim 3, in line 2 the limitation “the temperature” lacks antecedent basis. Claim 1, from which claim 3 depends, does not recite “a temperature”, only that heat is applied.
In line 2 the limitation “is allowed to reach” renders the claim indefinite since it is unclear whether or not “the heating temperature” as actually required to be reached during the claimed process. For example, the temperature during heating can “be allowed” to reach a certain value, but the process may never actually reach said value. Therefore it is unclear if “the temperature” is actually required.
In line 2 the limitation “the heating temperature” lacks antecedent basis for the same reason stated above.
Regarding claim 4, the entire claim is rendered indefinite as the currently drafted limitations are unintelligible
Regarding claim 5, the limitation “is adjusted so as to have a solid content of 5 to 70 wt%” renders the claim indefinite since it is unclear what is “adjusted” to reach the claimed solids content. Is the seasoning ingredient dried? Moistened? Is moisture neither added nor removed and instead additional ingredient is mixed in? There is no disclosure in the specification which one indicate to one of ordinary skill in the art what is meant by “adjusted”. It is further unclear if the limitation “heat-processed” refers to the “heat-processed” recited in claim 1, or some other, separate heat processing step.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2007/0110865 A1).
Fujimoto et al. teaches a method of producing a pork bone extract (abstract), construed to be a type of “seasoning ingredient” as the extract would naturally having a flavor, where the ingredient is heat processed with steam under pressurizing conditions and subsequently cooled at atmospheric pressure (paragraphs 20, 31 and 38-40). 
The treatment temperature is up to 130oC, for a duration of 5-60 seconds (paragraph 33) and the treated seasoning can be cooled to a temperature of 37-50oC for incubation (paragraphs 59-60).
Regarding the pressure of the steam atmosphere, the heating process of the prior art uses steam at a temperature within applicant’s claimed range. There does not appear to be any difference between the heat treatment of the prior art and that of the claimed process. Therefore, absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonable expected the prior art pressure to be within applicant’s claimed pressure range.
The seasoning ingredient can be concentrated by various means, where such concentration would have naturally “adjusted” the solids content.
Additionally, the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired flavor, mouthfeel/texture, degree of preservation, type of seasoning or particular use cases.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 3879561 A1) teaches a method for making condiment particulates comprising drying and reacting under sub-atmospheric pressure and an elevated temperature, the seasoning being vacuum dried (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRYAN KIM/Examiner, Art Unit 1792